 


109 HR 87 IH: Crossroads of the American Revolution National Heritage Area Act of 2003
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 87 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Frelinghuysen introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To establish the Crossroads of the American Revolution National Heritage Area in the State of New Jersey, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Crossroads of the American Revolution National Heritage Area Act of 2003. 
2.Findings and purposes 
(a)FindingsCongress finds the following: 
(1)New Jersey was of critical importance during the American Revolution due to its strategic location between the British armies headquartered in New York City and the Continental Congress sitting in the City of Philadelphia. 
(2)General George Washington spent almost half of the period of the American Revolution personally commanding troops of the Continental Army in New Jersey including 2 severe winter encampments at what is now Morristown National Historical Park, a unit of the National Park System. 
(3)It was during the 10 crucial days of the American Revolution between December 25, 1776, and January 3, 1777, when General Washington, after retreating across New Jersey from New York City to Pennsylvania in the face of total defeat for the Nation’s cause, recrossed the Delaware River on Christmas night, 1776, and won crucial battles at Trenton and Princeton. Thomas Paine, who accompanied the troops during the retreat, described the events as, the times that try men’s souls. 
(4)There are situated in the State of New Jersey the sites of 296 engagements including several important battles of the American Revolution, which collectively are of significant importance to the outcome of the overall conflict and the history of the United States. Among these are National Historic Landmarks including Washington’s Crossing, the Old Trenton Barracks, and Princeton, Monmouth and Red Bank Battlefields. 
(5)Additional national Historic Landmarks include the homes of Richard Stockton, Joseph Hewes, John Witherspoon, and Francis Hopkinson, all signers of the Declaration of Independence, Elias Boudinout, President of the Continental Congress and William Livingston, patriot and Governor of New Jersey from 1776 to 1790. 
(6)Portions of the landscapes important to the strategies of both armies including waterways, mountains, farms, wetlands, villages and roadways retain integrity of the period of the American Revolution and offer outstanding opportunities for conservation, education, and recreation. 
(7)The National Register of Historic Places lists 251 buildings and sites in the National Park Service study area for Crossroads of the American Revolution associated with the period of the American Revolution. 
(8)Civilian populations residing in New Jersey suffered extreme hardships during the American Revolution due to the continuous conflict within its borders, foraging armies, and marauding contingents of loyalist Tories and rebel sympathizers. 
(9)Because of the important role that New Jersey played in the successful outcome of the American Revolution there is a Federal interest for the development of a regional framework to assist the State of New Jersey, other local organizations and governments, and private citizens to preserve and protect natural, cultural, and historic resources of the period and to bring recognition to this important heritage for the educational and recreational benefit of this and future generations of Americans. 
(10)The National Park Service has conducted a National Heritage Feasibility Study in the State of New Jersey that demonstrates the sufficient assemblage of nationally distinctive natural, cultural, and historic resources necessary to establish the Crossroads of the American Revolution National Heritage Area. 
(b)PurposesThe purposes of this Act are as follows: 
(1)To build the capacity of communities, organizations, and citizens in New Jersey to preserve the special historic identity of the region and its importance to the Nation. 
(2)To foster a close working relationship with all levels of government, the private sector, and the local communities in New Jersey. 
(3)To provide for the management, preservation, protection, and interpretation of the natural, historic, and cultural resources of the region for the educational and inspirational benefit of future generations. 
(4)To strengthen the value of Morristown National Historical Park as an asset to the region by establishing a network of related historic resources, protected landscapes, educational opportunities, and events depicting the revolutionary landscape of New Jersey. 
(5)To strengthen partnerships among Morristown National Historical Park and other public and privately owned resources in the heritage area, that together represent the strategic fulcrum of the American Revolution, as assets in the quality of life in the region. 
(6)To authorize Federal financial and technical assistance to serve these purposes. 
3.DefinitionsFor the purposes of this Act: 
(1)AssociationThe term Association means the Crossroads of the American Revolution Association, Inc., a nonprofit corporation in the State of New Jersey. 
(2)BoundariesThe term boundaries means the boundaries of the heritage area specified in section 4. 
(3)Heritage areaThe term heritage area means the Crossroads of the American Revolution National Heritage Area as established in section 4. 
(4)Management planThe term management plan means the management plan submitted under section 5. 
(5)SecretaryThe term Secretary means the Secretary of the Interior. 
4.Crossroads of the American Revolution National Heritage Area 
(a)EstablishmentThere is established in the State of New Jersey the Crossroads of the American Revolution National Heritage Area. 
(b)BoundariesThe boundaries of the heritage area shall include all those lands and waters depicted on a map entitled Crossroads of the American Revolution National Heritage Area, numbered CRREL80,000 and dated April 2002. The map shall be on file in the appropriate offices of the National Park Service. 
(c)Management entityThe management entity for the heritage area shall be the Association. 
5.Authorities, prohibitions, and duties of the Association 
(a)Duties of the AssociationTo further the purposes of the heritage area, the Association shall— 
(1)prepare and submit a management plan for the heritage area to the Secretary in accordance with section 6; 
(2)assist units of local government, regional planning organizations, and nonprofit organizations in implementing the approved management plan by— 
(A)carrying out programs and projects that recognize, protect, and enhance important resource values within the heritage area; 
(B)establishing and maintaining interpretive exhibits and programs within the heritage area; 
(C)developing recreational and educational opportunities in the heritage area; 
(D)increasing public awareness of and appreciation for natural, historic, and cultural resources of the heritage area; 
(E)protecting and restoring historic sites and buildings in the heritage area that are consistent with heritage area themes; 
(F)ensuring that clear, consistent, and appropriate signs identifying points of public access and sites of interest are posted throughout the heritage area; and 
(G)promoting a wide range of partnerships among governments, organizations, and individuals to further the purposes of the heritage area; 
(3)consider the interests of diverse units of government, businesses, organizations, and individuals in the heritage area in the preparation and implementation of the management plan; 
(4)conduct Association meetings open to the public at least semiannually regarding the development and implementation of the management plan; 
(5)submit an annual report to the Secretary for any fiscal year in which the Association receives Federal funds under this Act, setting forth its accomplishments, expenses, and income, including grants to any other entities during the year for which the report is made; 
(6)make available for audit for any fiscal year in which it receives Federal funds under this Act, all information pertaining to the expenditure of such funds and any matching funds, and require in all agreements authorizing expenditures of Federal funds by other organizations, that the receiving organizations make available for such audit all records and other information pertaining to the expenditure of such funds; 
(7)encourage by appropriate means economic viability that is consistent with the purposes of the heritage area; and 
(8)maintain its headquarters at Morristown National Historical Park and in Mercer County. 
(b)AuthoritiesThe Association may, for the purposes of preparing and implementing the management plan for the heritage area, use Federal funds made available through this Act to_ 
(1)make grants to the State of New Jersey, its political subdivisions, nonprofit organizations and other persons; 
(2)enter into cooperative agreements with or provide technical assistance to the State of New Jersey, its political jurisdictions, nonprofit organizations, and other interested parties; 
(3)hire and compensate staff which shall include individuals with expertise in natural, cultural, historic resources protection, and heritage programming; 
(4)obtain money or services from any source, including any that are provided under any other Federal law or program; 
(5)contract for goods or services; and 
(6)undertake to be a catalyst for any other activity that furthers the purposes of the heritage area and is consistent with the approved management plan. 
(c)Prohibitions on the acquisition of real propertyThe Association may not use Federal funds received under this Act to acquire real property, but may use any other source of funding, including other Federal funding, intended for the acquisition of real property. 
6.Management plan 
(a)In generalThe management plan for the heritage area shall— 
(1)include comprehensive polices, strategies and recommendations for conservation, funding, management, and development of the heritage area; 
(2)take into consideration existing State, county, and local plans in the development of the management plan and its implementation; 
(3)include a description of actions that governments, private organizations, and individuals have agreed to take to protect the natural, historic, and cultural resources of the heritage area; 
(4)specify the existing and potential sources of funding to protect, manage, and develop the heritage area in the first 5 years of implementation; 
(5)include an inventory of the natural, historical, cultural, educational, scenic and recreational resources of the heritage area related to the themes of the heritage area that should be preserved, restored, managed, developed, or maintained; 
(6)recommend policies and strategies for resource management which consider and detail the application of appropriate land and water management techniques including, but not limited to, the development of intergovernmental and interagency cooperative agreements to protect the heritage area’s natural, historical, cultural, educational, scenic and recreational resources; 
(7)describe a program of implementation for the management plan including plans for resource protection, restoration, construction, and specific commitments for implementation that have been made by the Association or any government, organization, or individual for the first 5 years of implementation; 
(8)include an analysis and recommendations for ways in which local, State, and Federal programs, including the role of the National Park Service in the heritage area, may best be coordinated to further the purposes of this Act; and 
(9)include an interpretive plan for the heritage area. 
(b)Deadline and termination of funding 
(1)DeadlineThe Association shall submit the management plan to the Secretary for approval within 3 years after funds are made available for this Act. 
(2)Termination of fundingUpon completion of the 3-year period in this subsection, further funding pursuant to this Act shall only be made available to the Association for the implementation of the management plan upon approval by the Secretary as provided in Section 7 of this Act. 
7.Duties and authorities of the Secretary 
(a)Technical and financial assistance 
(1)In generalThe Secretary may, upon the request of the Association provide technical assistance on a reimbursable or nonreimbursable basis and financial assistance to the heritage area to develop and implement the approved management plan. The Secretary is authorized to enter into cooperative agreements with the Association and other public or private entities for this purpose. In assisting the heritage area, the Secretary shall give priority to actions that in general assist in— 
(A)conserving the significant natural, historic, cultural, and scenic resources of the heritage area; and 
(B)providing educational, interpretive, and recreational opportunities consistent with the purposes of the heritage area. 
(2)Other assistanceUpon request, the Superintendent of Morristown National Historical Park may provide to public and private organizations within the heritage area, including the Association, such operational assistance as appropriate to support the implementation of the management plan for the heritage area, subject to the availability of appropriated funds. The Secretary is authorized to enter into cooperative agreements with public and private organizations for the purpose of implementing this subsection. 
(3)Preservation of historic propertiesThe Secretary may provide assistance to State or local government or nonprofit organizations for appropriate treatment of historic objects or structures listed or eligible for listing on the National Register of Historic Places to further the purposes of this Act. 
(b)Approval and disapproval of management plan 
(1)In generalThe Secretary shall approve or disapprove the management plan not later than 90 days after receiving the management plan. 
(2)Criteria for approvalIn determining to approve the management plan, the Secretary shall consider whether— 
(A)the Board of Directors of the Association is representative of the diverse interests of the heritage area including governments, natural and historic resource protection organizations, education, business, and recreation; 
(B)the Association has afforded adequate opportunity, including public hearings, for public and governmental involvement in the preparation of the management plan; 
(C)the resource protection and interpretation strategies contained in the management plan, if implemented, would adequately protect the natural, historic, and cultural resources of the heritage area; and 
(D)the Secretary has received adequate assurances from the appropriate State and local officials whose support is needed to ensure the effective implementation of the State and local aspects of the management plan. 
(3)Action following disapprovalIf the Secretary disapproves the management plan, the Secretary shall advise the Association in writing of the reasons therefore and shall make recommendations for revisions to the management plan. The Secretary shall approve or disapprove a proposed revision within 60 days after the date it is submitted. 
(4)Approval of amendmentsSubstantial amendments to the management plan shall be reviewed by the Secretary and approved in the same manner as provided for the original management plan. The Association shall not use Federal funds authorized by this Act to implement any amendments until the Secretary has approved the amendments. 
8.Duties of other Federal agenciesAny Federal agency conducting or supporting activities directly affecting the heritage area shall— 
(1)consult with the Secretary and the Association with respect to such activities; 
(2)cooperate with the Secretary and the Association in carrying out their duties under this Act and, to the maximum extent practicable, coordinate such activities with the carrying out of such duties; and 
(3)to the maximum extent practicable, conduct or support such activities in a manner which the association determines will not have an adverse effect on the heritage area. 
9.Authorization of appropriations 
(a)In generalThere is authorized to be appropriated for the purposes of this Act not more than $1,000,000 for any fiscal year. Not more than a total of $10,000,000 may be appropriated for the Association under this Act. 
(b)Matching fundsFederal funding provided under this Act may not exceed 50 percent of the total cost of any assistance or grant provided or authorized under this Act. 
10.SunsetThe authority of the Secretary to provide assistance under this Act shall terminate on the day occurring 15 years after the date of the enactment of the Act. 
 
